Citation Nr: 9929364	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard of Ohio from 
September 1984 to September 1988.  He was on active duty for 
training from January 1985 to April 1985; and for two-week 
periods during the months of June 1985, February 1986, June 
1987, and March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The claims file contains a statement 
from the appellant's representative, dated in April 1997, 
receipt date unknown, which has been construed as the 
appellant's notice of disagreement.  The RO issued its 
statement of the case in November 1997, and the appellant's 
substantive appeal (VA Form 9) was received in January 1998.  
In February 1999, the appellant and his spouse testified 
before the undersigned member of the Board in Washington, 
D.C.  A transcript of that hearing is of record and has been 
furnished to the appellant.


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.

2.  The appellant's current skin disorder(s) are not related 
to an injury or disease incurred or aggravated during active 
duty or active duty for training, or to an injury incurred or 
aggravated during inactive duty training.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
disability incurred in or aggravated in the active military, 
naval, or air service have not been met.  38 U.S.C.A. §§ 101, 
1131 (West 1991); 38 C.F.R. §§ 3.1, 3.6 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's original claim for service connection for a 
skin disorder was filed in March 1994, and was denied in 
October 1994.  Although the appellant filed a notice of 
disagreement and the RO issued a statement of the case, a 
substantive appeal as not received to complete the appeal.  
Accordingly, the October 1994 rating decision became final.  
38 U.S.C.A. § 7105(c).  In August 1996, the appellant 
requested that his claim be reopened.  Although not clearly 
articulated in the October 1996 rating decision from which 
the present appeal arises, the RO effectively found new and 
material evidence and reopened the appellant's claim.  
However, the RO denied the claim on the merits, and the 
present appeal ensued. 

At this point the Board notes that additional documentary 
evidence has been received since the October 1994 initial 
denial, and the Board hereby finds without the need for 
protracted discussion that certain items of such evidence 
were new and material and that the RO properly reopened the 
appellant's claim. 

Turning to the merits, the appellant alleges that in June 
1985, while on active duty for training in the National Guard 
at Ft. Hood, Texas he was outside at night and came into 
contact with a white powder.  He alleges that approximately 
five hours later he noticed a skin irritation and he was 
taken to a field hospital along with one other person who 
also was experiencing the same symptoms.  He states that he 
was examined and given two shots, and a box of creams and 
sent back to the barracks.  He indicated that the itching was 
everywhere and he had scratched a lot.  He further states 
that was not given a diagnosis, but was told to see a medic 
who would be at the National Guard unit once a month.  He 
reports that he did not see a dermatologist, but was later 
given anti-fungal cream by the medic at Corpus Christi, 
Texas.  He maintains that the skin irritation he noticed 
initially in June 1985 is the same skin disorder he continues 
to have.  Statements from family members have been submitted 
in support of the appellant's claim. 

Service connection is available for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  The 
term "active military, naval, or air service" is defined to 
include, "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  Active duty for training includes certain periods 
of full time duty in the National Guard set forth by statute. 
38 U.S.C.A. § 101(22).  Inactive duty for training includes 
certain periods of other than full time duty in the National 
Guard set forth by statute.  38 U.S.C.A. § 101(23).  

The RO has made numerous attempts to obtain the appellant's 
National Guard medical records, including attempts to 
retrieve records from the National Guard commands where the 
appellant has stated he was based.  Letters to those 
organizations were returned as undeliverable.  Several 
records were obtained from the National Personnel Records 
Center in St. Louis, Missouri, and these contain only a 
single entry pertaining to a skin condition.  In an undated 
entry, at which time the appellant was 21 years old, he was 
observed to have "wart like lumps on inner thighs".  He was 
diagnosed with venereal warts and ringworm and given 
Tinactin.  His noted age in this entry does not correspond to 
the incident described by the appellant as occurring in June 
1985.

The only other medical evidence pertaining to the skin 
disorder is a private clinical record dated in November 1993.  
The appellant was treated for recurrent pruritic eruptions, 
primarily in the summer.  He reported to the examiner that 
the eruptions developed during his time in the U.S. Army and 
stated that he had seen a dermatologist in service.  He was 
diagnosed with perifolliculitis and an unidentified skin 
condition of the thigh, which was negative for fungus.

The claims file shows that the RO has made a substantial 
effort to obtain any other National Guard records which may 
be available.  However, after reviewing the evidence, 
including hearing transcripts and supporting statements from 
lay witnesses, the Board is ultimately left with a situation 
where there is no medical evidence documenting the 
appellant's assertion that he was treated in June 1985 during 
active duty for training.  The only military medical record 
of any skin condition is an undated entry which refers 
venereal warts and ringworm when the appellant was 21 which 
would have been either in 1987 or 1988, not during 1985 as 
repeated claimed by the appellant.

The Board acknowledges the contentions offered by the 
appellant and does not doubt his sincerity in advancing his 
claim, nor does it doubt the sincerity of the individuals who 
have offered statements and testimony in support of the 
appellant's claim.  However, the Board is not persuaded by 
such evidence that a grant of the benefit sought can be 
justified in view of the total lack of any medical evidence 
documenting the claimed June 1985 incident and treatment.  It 
should be noted here that until veteran status is achieved as 
set forth by statute, a claimant does not have the benefit of 
the provisions of 38 U.S.C.A. § 5107(b) regarding the 
necessary standard of proof.  Laruan v. West, 11 Vet.App. 80, 
85 (1998).  In other words, the appellant in this case must 
prove his case by a preponderance of the evidence in order to 
prevail.  For the reasons set forth above, the Board is 
unable to conclude that the preponderance of the evidence 
supports the appellant's claim. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

